Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the special technical features as follows;
Group I, claims 1-4, 6-7, 9, 28-32, 34-35, 37-38, drawn to a centrifugal-type slicer including a special technical feature of a plurality of blades and each cutting edge that is inclined downwardly towards a bottom of the slicer at a first acute angle to a plane which contains the central axis and the rotational axis and is orthogonal to the direction of rotation, as set forth in the claims.
Group II, claims 11-16, 18-22, 24-25, 27, 39-40, 42-45, 47-51, 53-54, 56, drawn to a centrifugal-type slicer  including a special technical feature of at least one blade, a plurality of first points, a plurality of second points, a first tangent, and a second tangent, as set forth in the claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons disclosed above. For an example,
A method and a device of Group I has the special technical features of the plurality of blades and each cutting edge that is inclined downwardly towards a bottom of the slicer at a first acute angle to a plane which contains the central axis and the rotational axis and is orthogonal to the direction of rotation, which is not required in the method and a device of Group II. Conversely, the method and the device of Group II has the special technical features of the at least one blade, the plurality of first points, the plurality of second points, the first tangent, and the second tangent, which are not required in Group I.
Restriction between groups of claims is proper because the admitted art of this application and or Cogan (US 2016/0067877, in the IDS 05/28/2020) teach known subject matters of at least claims 1, 11, 28, 39, but the art lacks of the technical features in the groups I and II. Thus, Applicant is requested to elect one of technical features between the groups I and II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, a group, or an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species or group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement (see MPEP 812.01). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        3/31/2021